WatsoN, Judge:
This suit has been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials *5JJO by Commodity Specialist J. J. O’Comior, Jr. on the invoices covered by the protest enumerated above, assessed with duty at the rate of 25 per centum ad valorem plus 3% cents per pound under the provisions of paragraph 27 of the Tariff Act of 1930 as modified, consists of Cyclooctanone, a chemical compound not derived from a coal tax product, and not specially provided for.
IT IS FURTHER STIPULATED AND AGREED that the proper rate of duty for chemical compounds not specially provided for, entered or withdrawn for consumption on and after June 30,1958, is 10% per centum ad valorem under the provisions of Paragraph 5, Tariff Act of 1930 as modified by T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the items marked with the letter “A” and initialed JJO by Commodity Specialist J. J. O’Connor, Jr., on the invoice covered by the involved protest, properly dutiable under paragraph 5 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, at the rate of 10% per centum ad valorem as chemical compounds, not specially provided for, as claimed.
To the extent indicated, the protest is sustained. In all other respects and as to all other claims, the protest is overruled.
Judgment will issue accordingly.